Citation Nr: 0430228	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  02-05 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 RO decision, which granted 
service connection for PTSD and assigned a 10 percent rating, 
effective in August 2000.  The veteran appealed the 
assignment of only a 10 percent rating.

Then, in a February 2003 rating decision, the RO granted a 30 
percent rating for PTSD, effective in August 2000.  The 
veteran continues his appeal for a higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The Board also notes that in a September 2001 statement from 
his representative, the veteran has raised the issue of 
entitlement to service connection for hypertension.  In a 
deferred rating decision dated in January 2002, the RO 
indicated that this issue required resolution, but there is 
no documentation that the RO subsequently acted upon the 
issue.  Thus, it is referred to the RO for further 
appropriate consideration.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Since the effective date of his award of service 
connection for PTSD, the veteran's PTSD is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity, and difficulty in 
establishing and maintaining effective relationships; his 
disability picture is without evidence of occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation, obsessional rituals that 
interfere with routine activities, illogical or obscure 
speech, near-continuous panic or depression, spatial 
disorientation, neglect of personal appearance or hygiene, 
and inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent schedular 
rating for service-connected PTSD, and no more, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), among other things, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The VCAA and its implementing regulations are 
applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, VCAA notice was furnished to the veteran 
after the initial RO decision in November 2001, which granted 
service connection for PTSD.  It is noted that VA's Office of 
the General Counsel (OGC) determined that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement in which he raises the new issue of 
entitlement to an increased rating for the disability in 
question, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-2003 (December 22, 2003), summary published at 
69 Fed. Reg. 25,180 (May 5, 2004).  Instead, the OGC 
concluded that the RO's obligation under such circumstances 
is to develop or review the claim and, if the disagreement 
remains unresolved, to issue a statement of the case.  Id.  
Such was done in the present case.  

In any event, VCAA notice was sent to the veteran in 
September 2004.  In that letter, the RO advised the veteran 
of what was required to prevail on his claim for an increased 
rating, what specifically VA has done and would do to assist 
in that claim, and what the veteran was expected to do.  The 
RO specifically informed the veteran that VA would assist him 
in obtaining records from Federal agencies, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO advised the veteran 
that it was still his responsibility to ensure that VA 
received all records not in the possession of a Federal 
department or agency.  To date, the veteran has not responded 
to the VCAA notice.  

Moreover, the RO informed the veteran of the information and 
evidence needed to substantiate his increased rating claim in 
rating decisions of November 2001, May 2002, and February 
2003, as well as in the statement of the case issued to him 
in May 2002.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for its 
determination and the evidence it had considered in rendering 
such decision.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim, such as 
pertinent VA medical evidence identified by the veteran.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
he is entitled to an increased rating for his service-
connected PTSD on the basis that his condition is worse than 
reflected in the current 30 percent rating.  He was afforded 
the opportunity to formally testify at a personal hearing in 
regard to his claim, but he declined.  Instead, he and his 
representative appeared at an informal hearing conference 
with a Decision Review Officer at the RO in October 2002.  
A conference report indicates that the veteran would obtain 
his records from the Vet Center where he received treatment 
for PTSD and that the Decision Review Officer would obtain VA 
treatment records.  Subsequently, additional VA outpatient 
records of the veteran were obtained; however, to date the 
Vet Center records have not been received from the veteran, 
nor has the veteran submitted a release form authorizing VA 
to obtain those records on his behalf, which had previously 
been requested in a September 2002 letter.  It is noted that 
the veteran has also not submitted a medical release form so 
that VA could obtain medical records from Dr. E. Carrington, 
a private doctor identified by the veteran in a May 2002 
statement.  Absent such release forms VA is unable to obtain 
such records on the veteran's behalf.

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the veteran's claim.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded VA medical examinations 
in November 2001 and February 2003, conducted by medical care 
professionals who reported relevant clinical findings 
regarding the severity of the veteran's PTSD.  The Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for an Increased Rating

A.  Factual background

VA outpatient records show that in July 1998 the veteran was 
initially seen at the VA.  He reported flashbacks, 
nervousness, and sleep problems.  In August 1998 he underwent 
a psychiatric evaluation.  He reported feeling depressed, in 
addition to the previously reported complaints.  He worked as 
a custodian.  On mental status examination he was 
cooperative.  His mood was sad and his affect was 
appropriate.  His speech was spontaneous, coherent, and 
relevant.  There were no signs of psychosis, or suicidal or 
homicidal ideation.  He was alert and oriented times three.  
There was no cognitive impairment, and his insight and 
judgment were fair.  The assessments were PTSD and alcohol 
and marijuana dependence, and the assigned Global Assessment 
of Functioning (GAF) scale score was 60.  The veteran was 
prescribed medication for depression and insomnia, and he 
returned for follow-up in the ensuing months.  In October 
1998 he underwent further evaluation for PTSD.  The 
conclusion was that although the veteran had remained 
consistently employed, he had had difficulty sustaining a 
position in the same facility.  In October 1998 a VA doctor, 
B. Chirumamilla, M.D., who saw the veteran on an individual 
basis for PTSD indicated signs of decompensation.  The 
physician advised the veteran to take off from work for one 
week.  He began group and individual psychotherapy to treat 
symptoms of increasing anxiety and depression.  In December 
1998 he entered a partial hospitalization program for 
treatment of PTSD.  In February 1999 the veteran decided not 
to pursue an alternate job placement due to concerns about 
his ability to cope with the stress of his work environment.  

In a February 1999 therapy summary, H. Silverman, Ph.D., a VA 
doctor who co-facilitated in group therapy, indicated that 
the veteran attended treatment regularly.  He stated that the 
veteran was often withdrawn and did not want to talk with his 
sons or to anyone, that he was constantly nervous, and that 
he has found his job as a custodian in a public school 
extremely stressful.  Notably, the veteran recently took 
medical leave due to an overwhelming emotional and 
psychological state.  He had been depressed, withdrawn, and 
fearful of losing control of violent impulses in the face of 
sustained provocation by students at the school he worked.  
The doctor did not know whether or not the veteran would be 
able to return to work.  He noted that medical retirement may 
be recommended for the veteran unless he was able obtain an 
alternate work assignment (such as driving) that would keep 
him from contact with children in the schools.  Within such 
restrictions and taking into account his current limitation 
due to PTSD, the doctor felt that the veteran would make a 
conscientious and effective employee.  The diagnosis was 
PTSD, severe and prolonged, and the assigned GAF score was 
44.  In March 1999, Dr. Silverman indicated in a separate 
statement that the veteran had improved to the extent that he 
was deemed fit and able to resume working as custodian in a 
setting with children.    

In a March 1999 rating decision, the RO denied service 
connection for PTSD.  The veteran did not perfect an appeal 
to that decision, and it became final.  

VA outpatient records dated from March 1999 to March 2000 
show that the veteran continued to receive individual and 
group treatment for PTSD.  Also during that period he and his 
family were evicted from their home, and he experienced 
difficulty in his marital relationship.  He separated from 
his family for a short time.  In August 1999 the findings on 
a mental status examination were similar to those recorded in 
August 1998.  In January 2000 the veteran reported that he 
was unemployed and had sleep problems (notably he was non-
compliant with medications).  On mental status examination in 
March 2000, he was cooperative, his mood was mildly 
dysphoric, and his affect was appropriate.  Speech was 
spontaneous, coherent, and relevant.  There were no signs of 
psychosis, or suicidal or homicidal ideations.  He was alert 
and oriented times three, and his insight and judgment were 
fair.  

In a personal physician's statement, dated in June 2000, and 
sent to a state office of retirement services, Dr. Silverman 
indicated that the veteran's diagnosis was severe PTSD with 
symptoms of fear of losing control of anger, anxiety 
reactions, flashback and intrusive thoughts, and reactivation 
and intensification of PTSD.  

In August 2000, the veteran filed an application with VA to 
reopen his claim of service connection for PTSD.  In an 
October 2000 rating decision, the RO denied the application 
to reopen the claim.  

VA outpatient records show that clinical findings on mental 
status examinations in July 2000, October 2000, March 2001, 
and September 2001, were largely unchanged, as again recorded 
by Dr. Chirumamilla. 

In an October 2001 decision, the Board determined that new 
and material evidence had been received to reopen the 
veteran's claim of service connection for PTSD, and granted 
the claim on the merits.  In a November 2001 rating decision, 
the RO effectuated that decision, granting service connection 
and a 10 percent rating for PTSD, effective in August 2000.  

In November 2001, the veteran underwent a VA examination.  He 
complained of poor sleep and extreme anxiety.  He reported 
avoiding people and a "rocky" relationship with his wife.  
He worked for the city as a custodian for more than 20 years 
and retired the previous year.  He had been married for 27 
years.  On mental status examination, he was alert, oriented, 
and mesomorphic.  There was no motor agitation, and speech 
was fluent.  His affect was anxious and constricted.  There 
was no active or passive suicidal ideation and no homicidal 
ideation.  There were no psychotic symptoms or evidence of 
gross cognitive deficits.  The assessment was PTSD, and the 
assigned GAF score was 60.  The examiner found it 
"interesting" that the veteran worked in the school system, 
which involved hundreds of children, for over 20 years 
without problems and that he was able to hold a job.  Further 
he was able to maintain a relationship for more than 20 
years.  The examiner thus did not think that the veteran's 
PTSD had affected his job performance or relationship 
problems.  He noted that the veteran was separated from his 
wife for some time but that such was due to his drug use and 
him not paying bills.  

In a January 2002 statement, the veteran indicated that his 
PTSD should be rated at least 50 percent disabling.  He 
related his treatment history, to include seeing 
Dr. Silverman who, he later stated, retired.  

In February 2002, a record from the veteran's former employer 
was received, indicating that he last worked in October 1998 
and took disability retirement from his job as custodian.  

VA outpatient records show that in March 2002, the veteran 
was unmotivated and still had nightmares.  His medication 
helped him to sleep.  Dr. Chirumamilla stated that his 
appearance was neat and appropriate, and his behavior was 
cooperative.  His affect demonstrated a full range of 
affective expression.  Speech was logical, coherent, and goal 
directed, as was his thought content and process.  His mood 
was euthymic.  He denied auditory, visual, or tactile 
hallucinations.  Cognitively, he remembered three words after 
a distraction exercise.  He denied suicidal thoughts.  The 
assessment was PTSD, and the assigned GAF score was 55.  The 
doctor recorded similar clinical findings in June 2002 and 
August 2002, with the exception that the assigned GAF score 
was 60 on both occasions.  

In April 2002, records were received from the Social Security 
Administration (SSA), showing that the veteran was awarded 
disability benefits in September 2000.  The award was based 
on a primary diagnosis of anxiety-related disorders and a 
secondary diagnosis related to a soft tissue injury of a 
lower extremity.  Records from the SSA included, in pertinent 
part, a VA intake report, dated in July 1998, showing that 
the veteran was diagnosed with PTSD and assigned a GAF score 
of 60.  Also included with the SSA records was an evaluation 
report completed by Dr. Silverman for the state disability 
determination service, dated in July 2000, in which he 
diagnosed the veteran with severe PTSD and assigned a GAF 
score of 42.  

In February 2003, the veteran underwent a VA examination.  He 
complained of depressed mood and denied any current suicidal 
or homicidal ideation.  He reported memory problems, feelings 
of impatience, irritability, and a feared loss of control at 
times.  He also complained of insomnia, disturbed appetite 
with a 15 pound weight loss in the past year, persistent 
anxiety, chronic fatigue, and loss of interest in being with 
others.  On a mental status examination, he appeared oriented 
to time, place, and person.  His insight appeared good, as 
was his operational judgment and problem-solving skills 
(later, his insight and judgment was noted as fair).  He 
described limited activities during the day and entertained 
no current hobbies.  He expressed a desire one day to move 
and live in the woods.  He was cooperative, alert, and 
satisfactorily groomed.  His speech was spontaneous and 
progressed unremarkably.  His mood was slightly anxious.  His 
affect was appropriate to the content of discussion.  His 
memory appeared largely unimpaired.  The diagnosis was PTSD, 
and his assigned GAF score was 55.  

In a March 2003 evaluation report, Dr. Silverman, now as a 
private psychologist, described the veteran's traumatic 
experiences during service and his post-service life.  He 
indicated that after his discharge the veteran had difficulty 
in holding a job, until he took a job as a custodian at a 
school.  He held this job for 19 years before he retired 
based on an injury of his knees.  It was also noted that his 
job became more stressful as he observed more defiance and 
disrespect from school children.  Currently, the veteran 
reported that he did very little and feared being around 
people.  It was noted that Dr. Chirumamilla at the VA has 
seen him for a number of years and that he took anti-anxiety 
and anti-depressive medications.  Dr. Silverman described the 
veteran's PTSD symptoms, including attention and 
concentration problems, avoidance of stimuli, estrangement 
and emotional distancing from others, persistent anxiety and 
guardedness, and a proclivity toward panic and 
hypervigilance.  He diagnosed the veteran with severe PTSD 
and assigned a GAF score of 34.  




B.  Legal criteria and analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2004).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The veteran's PTSD has been rated 30 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, ever since the effective date 
of service connection on August 30, 2000.  After a careful 
review of the evidence, the Board finds that the medical 
evidence supports the assignment of a 50 percent rating for 
the veteran's PTSD since the effective date of service 
connection. 

First, the Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DSM-IV, 
p.32.  GAF scores ranging between 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

The record shows some variance in the veteran's assigned GAF 
score, from 60 (the highest end of the range indicating only 
moderate disability) to 34 (the middle of the range 
indicating more than serious disability with impairment in 
reality testing or communication, or major impairment in 
several areas).  It is noted, however, that GAF scores 
assigned by the VA doctor (Dr. Chirumamilla) who has treated 
the veteran over the years, as well as other VA examiners, 
are consistently in the range of 55 to 60, to include the 
score given on the veteran's most recent VA examination in 
February 2003.  The only exceptions to these scores are those 
in the range of 34 to 44.  These were assigned by one 
individual, Dr. Silverman, who was apparently a co-
facilitator of VA group therapy attended by the veteran for a 
period of time, but who later submitted reports on his own 
after retirement from his VA position.  

Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126.

Thus, the Board next notes that the medical reports from VA, 
Social Security Administration, and private providers reflect 
that PTSD symptoms are of such severity as to affect the 
veteran's everyday life and his ability to function to a 
degree that more nearly approximates the criteria for the 
assignment of a 50 percent rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Specifically, the medical evidence 
reveals that symptoms such disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships, directly affect the 
veteran on a daily basis.  

The medical evidence does not, however, show that the 
veteran's PTSD more nearly approximates the schedular 
criteria for a 70 percent rating under Diagnostic Code 9411.  
In short, there is no objective showing that his impairment 
is manifested by such symptoms as suicidal ideation, 
obsessional rituals that interfere with routine activities, 
illogical or obscure speech, near-continuous panic or 
depression, spatial disorientation, neglect of personal 
appearance or hygiene, or the inability to establish and 
maintain effective relationships.

In so deciding, the Board accords more weight to the clinical 
findings and conclusions of Dr. Chirumamilla and other VA 
colleagues, as opposed to the findings and conclusions of Dr. 
Silverman.  These VA doctors have been treating the veteran 
on a regular basis since 1998 and their findings and 
conclusions are consistent with the veteran's own account of 
his symptom manifestation history.  Also, they are well 
qualified to render an opinion as to the veteran's diagnosis 
and functional status.  In contrast, the record is rather 
vague on the frequency and extent to which Dr. Silverman 
interacted with and observed the veteran.  The record 
indicates that he facilitated group therapy discussions 
attended by the veteran for a period of time.  While Dr. 
Silverman's reports show some degree of depth in terms of 
discussion the veteran's psychiatric problems, such depth is 
also reflected in the latest VA examination in February 2003.  
Notably, however, Dr. Silverman's assessment of severe PTSD 
with low GAF scores does not include a reconciliation of the 
fact that the veteran maintained his marital relations as 
well as employment for many years, with basic good 
functioning despite his PTSD.
 
In short, as shown by the preponderance of the competent 
medical evidence, the veteran does not demonstrate most of 
the criteria listed as warranting a 70 percent rating 
assignment under the Rating Schedule and his PTSD is not 
otherwise shown to be of such severity as to affect his life 
and his ability to function to a degree that more nearly 
approximates the criteria for the assignment of a 70 percent 
rating.  See 38 C.F.R. § 4.7, Mauerhan, supra.  

In reaching this decision the Board has considered the 
applicability of the benefit of the doubt doctrine and 
concludes that PTSD results in occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective 
relationships, so as to more nearly approximate the criteria 
for a 50 percent rating.  However, the preponderance of the 
evidence is against entitlement to a rating higher than 50 
percent.  38 U.S.C.A. § 5107.

This is an initial rating case, and the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the Board finds that the 
evidence shows that the veteran's PTSD was not more than 
50 percent disabling from the effective date of service 
connection on August 30, 2000.  


ORDER

An initial schedular rating of 50 percent, and no more, for 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary funds.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



